Title: To Alexander Hamilton from Thomas Mifflin, [27 December 1791]
From: Mifflin, Thomas
To: Hamilton, Alexander



[Philadelphia, December 27, 1791]
Sir.

In order to enable me to answer your letter of the 21st instant, I directed the Comptroller general to furnish me with the necessary information upon the subject of your inquiry; and you will now receive an extract from his report. But as this may not be deemed satisfactory, I have given that Officer instructions to confer with you upon the subject; and, I hope, that after a full and candid communication,the inconveniency that you suggest, may be prevented, without claiming the interposition of the Legislature. Should you still think, however, that this step is requisite, it shall be pursued.
I am, with due consideration  Sir Your most obed Hble Servt

Thomas Mifflin
Phila. 27 Decr. 1791
To Alexr Hamilton EsqrSecretary of the Treasury &c.

